[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________
                                                              FILED
                                No. 06-16683         U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                         ________________________         November 9, 2007
                                                        THOMAS K. KAHN
                D. C.   Docket No. 06-00042 CR-FTM-29SPC CLERK

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,


                                   versus


JAMES EARL SMITH, Jr.,


                                                         Defendant-Appellant.

                         ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (November 9, 2007)


Before TJOFLAT, ANDERSON and HILL, Circuit Judges.

PER CURIAM:
      After oral argument and careful consideration, and for the reasons fully

discussed at oral argument, we readily conclude that the judgment of the district

court is due to be affirmed.

      AFFIRMED.




                                         2